An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-511
                       NORTH CAROLINA COURT OF APPEALS

                             Filed:    21 October 2014

IN THE MATTER OF:

J.K.U.                                        Guilford County
                                              No. 12 JT 168



      Appeal by respondent mother from order entered 24 January

2014 by Judge Angela Foster in Guilford County District Court.

Heard in the Court of Appeals 29 September 2014.


      Mercedes O. Chut for petitioner-appellee Guilford County
      Department of Social Services.

      Cranfill Sumner & Hartzog LLP, by Jaye E. Bingham-Hinch,
      for guardian ad litem.

      Richard Croutharmel for respondent-appellant mother.


      McCULLOUGH, Judge.


      Respondent      mother    appeals    from    the   trial    court’s     order

terminating     her    parental    rights     to   the   minor    child,    J.K.U.

(“Jack”)1.        For the reasons discussed herein, we affirm the

trial court’s order.

                                  I. Background

1
 A pseudonym is used for ease of reading and to protect the
privacy of the juvenile.
                                        -2-
    On 3 November 2011, Guilford County Department of Social

Services     (“DSS”)        received      a     neglect     report        alleging

inappropriate      supervision,         possible    lack     of      care,       and

inappropriate sexual contact between 11-year-old Jack and his

younger female cousin.          On 4 November 2011, DSS conducted an

initial investigation of the allegations and the family denied

any inappropriate contact between the children.                   The children’s

mothers entered into a safety agreement to provide appropriate

supervision at all times and to cooperate with DSS.

    On 26 January 2012, DSS received another report alleging

inappropriate      sexual    contact     between    Jack    and     his    cousin.

Jack’s cousin stated that Jack “touched her private parts” and

that “it hurt.”      Jack was interviewed by a police detective and

admitted    that   he   engaged    in    some    sexual    behavior       with   his

cousin.     Based on Jack’s statements to the detective, Jack and

respondent were provided temporary housing at a motel.                    Detailed

safety     agreements    were     made    with     the    children’s       mothers

indicating there was to be no contact between the children.                       On

6 February 2012, DSS learned that the children had contact in

violation of the safety agreements.

    On 8 February 2012, DSS filed a juvenile petition alleging

Jack was neglected and dependent and the trial court entered an
                                  -3-
order placing Jack in nonsecure custody with DSS.            Respondent

entered into a case plan on 1 March 2012 and agreed to the

following conditions:     (1) complete a parenting assessment and

follow the recommendations, complete parenting classes, attend

scheduled visits, and maintain contact with the social worker;

(2)   complete    a   substance    abuse     assessment   and   follow

recommendations, and submit to random drug screens; (3) obtain

and maintain stable housing; (4) obtain a psychiatric evaluation

to determine if medication is needed, comply with individual

therapy, and comply with joint family therapy once recommended

by the child’s therapist; and (5) obtain and maintain stable

employment.      By   order   entered   27   April   2012,   Jack   was

adjudicated dependent.    The trial court ordered that custody of

Jack remain with DSS.    Respondent was ordered to comply with her

case plan and cooperate with DSS.

      The matter came on for a permanency planning hearing on 24

October 2012.    By order filed 14 November 2012, the trial court

found respondent “has the ability to work the objectives in her

case plan when she decides to do so.”         The permanent plan for

the case was reunification with a concurrent plan of adoption.

The trial court concluded it was in Jack’s best interest to

remain in the custody of DSS.
                                         -4-
       Following a subsequent permanency planning hearing held on

26 April 2013, the trial court found respondent was not engaged

in her case plan.         Specifically, respondent continued to test

positive    for   marijuana       and    was   not    participating      in   drug

treatment, she did not have safe and secure housing or income,

she was not participating in individual therapy on a consistent

basis, and she had not completed positive parenting classes.                    As

a result, the trial court changed the permanent plan to adoption

with   a   concurrent    plan     of    reunification    and   ordered    DSS   to

proceed with filing a termination of parental rights petition.

       On 24 June 2013, DSS filed a petition to terminate parental

rights     alleging     grounds    existed     to     terminate   respondent’s

parental rights based upon neglect, failure to make reasonable

progress, failure to pay a reasonable portion of the cost of

care, and dependency.       See N.C. Gen. Stat. § 7B-1111(a)(1), (2),

(3), and (6) (2013).          The termination hearing was held on 26

November 2013, after which the trial court found the existence

of   all   grounds    alleged     by    DSS.    The   court    determined     that

termination of respondent’s parental rights was in Jack’s best

interest and entered an order terminating respondent’s parental

rights.    Respondent appeals.

                                II. Discussion
                                              -5-
       Respondent          argues    the     trial    court     reversibly      erred      in

finding and concluding that grounds existed to terminate her

parental      rights       because     the    evidence      failed     to   support       the

findings and the findings failed to support the conclusions.

“The standard for review in termination of parental rights cases

is whether the findings of fact are supported by clear, cogent

and convincing evidence and whether these findings, in turn,

support the conclusions of law.”                    In re Clark, 72 N.C. App. 118,

124, 323 S.E.2d 754, 758 (1984).

       We note that although the trial court concluded that more

than    one     ground       existed    to    terminate        respondent’s        parental

rights,       we    find     it   dispositive        that   the      evidence      supports

termination of her parental rights pursuant to N.C. Gen. Stat. §

7B-1111(a)(3), willful failure to pay a reasonable portion of

the cost of care.             See In re Humphrey, 156 N.C. App. 533, 540,

577 S.E.2d 421,     426     (2003)    (“A    finding    of    any    one     of   the

enumerated         grounds    for     termination      of     parental      rights    under

N.C.G.S. 7B–1111 is sufficient to support a termination.”).

       A trial court may terminate parental rights where:

               The juvenile has been placed in the custody
               of a county department of social services, .
               . . or a foster home, and the parent, for a
               continuous  period   of   six   months  next
               preceding the filing of the petition or
               motion, has willfully failed for such period
                                           -6-
             to pay a reasonable portion of the cost of
             care for the juvenile although physically
             and financially able to do so.

N.C. Gen. Stat. § 7B-1111(a)(3).

      This Court as recognized that the use of “willfully” in the

statute “imports knowledge and a stubborn resistance[.]”                           In re

Matherly,     149    N.C.   App.    452,    455,   562 S.E.2d 15,        18   (2002)

(quotation        marks   omitted).        “Manifestly,      one       does    not      act

willfully in failing to make support payments if it has not been

within [her] power to do so.”              In re Adoption of Maynor, 38 N.C.

App. 724, 726, 248 S.E.2d 875, 877 (1978).                   “A parent’s ability

to    pay    is     the   controlling       characteristic        of     what      is    a

‘reasonable portion’ of cost of foster care for the child which

the parent must pay.”              In re Clark, 303 N.C. 592, 604, 281
S.E.2d 47, 55 (1981).            “A parent is required to pay that portion

of the cost of foster care for the child that is fair, just and

equitable based upon the parent’s ability or means to pay.”                             Id.

“[N]onpayment would constitute a failure to pay a ‘reasonable

portion’ if and only if respondent were able to pay some amount

greater than zero.”          In re Bradley, 57 N.C. App. 475, 479, 291
S.E.2d 800, 802 (1982).

      Here, respondent argues there is no finding that respondent

was   able   to     pay   some    amount    greater   than   zero.            Respondent
                                           -7-
contends     the    trial     court    reversibly        erred    in    failing     to

specifically address respondent’s ability to pay.                   We disagree.

       The trial court found that “[t]he mother is under an order

to pay child support for the juvenile but has failed to pay any

child support or otherwise contribute to the juvenile’s cost of

care since he has been in custody.”                    The trial court further

found   that   during       the   relevant       six   month   period    respondent

“willfully failed to pay a reasonable portion of the juvenile’s

cost    of   care   under     the     circumstances       despite      having     been

physically and financially able to do so.”                     These findings are

supported by the evidence as the social worker testified that

respondent entered into a voluntary support order to pay $50 per

month effective 1 January 2013, and respondent never paid any

child    support.       The       social    worker     further    testified       that

respondent “is an able body and is under no physical or mental

disability to prevent her from working[.]”

       Respondent’s ability to pay was established by her child

support order.

             Because a proper decree for child support
             will be based on the supporting parent’s
             ability to pay as well as the child’s needs,
             there is no requirement that petitioner
             independently prove or that the termination
             order find as fact respondent’s ability to
             pay support during the relevant statutory
             time period.
                                     -8-


In re Roberson, 97 N.C. App. 277, 281, 387 S.E.2d 668, 670

(1990)   (citations      omitted).    Accordingly,       the     trial     court’s

findings establish that respondent had the ability to pay some

amount   greater      than   zero.   The    trial   court    did    not    err    in

finding grounds exist to terminate respondent’s parental rights

pursuant to N.C. Gen. Stat. § 7B-1111(a)(3).

    “After       an   adjudication   that     one   or   more      grounds       for

terminating a parent’s rights exist, the court shall determine

whether terminating the parent’s rights is in the juvenile’s

best interest.”       N.C. Gen. Stat. § 7B-1110(a) (2013).               The court

must consider the following factors and make written findings

regarding those that are relevant:

           (1)     The age of the juvenile.

           (2) The likelihood          of    adoption       of     the
           juvenile.

           (3) Whether the termination of parental
           rights will aid in the accomplishment of the
           permanent plan for the juvenile.

           (4) The bond between the juvenile and the
           parent.

           (5) The quality of the relationship between
           the juvenile and the proposed adoptive
           parent,   guardian,  custodian,  or   other
           permanent placement.

           (6)     Any relevant consideration.
                                         -9-
Id.   “We review the trial court’s decision to terminate parental

rights for abuse of discretion.”                In re Anderson, 151 N.C. App.
94, 98, 564 S.E.2d 599, 602 (2002).                      “A trial court may be

reversed for abuse of discretion only upon a showing that its

actions    are    ‘manifestly     unsupported       by    reason.’”       Davis    v.

Davis, 360 N.C. 518, 523, 631 S.E.2d 114, 118 (2006) (quoting

Clark v. Clark, 301 N.C. 123, 129, 271 S.E.2d 58, 63 (1980)).

      In this case, respondent concedes that the trial court made

findings   concerning      the    enumerated      factors,      but    contends   the

trial court failed to address the fact that Jack was of an age

that his consent to adoption was necessary.                     Respondent argues

the   trial      court   abused    its    discretion       in    terminating      her

parental rights because the evidence showed that Jack had a

strong bond with her, wanted to return to her custody, and was

unlikely to consent to adoption.               We are not persuaded.

      In this case, the trial court found that “[Jack] has a

strong bond with his mother[.]”                However, the trial court also

found that “[Jack] deserves permanency.”                     Jack’s guardian ad

litem testified that Jack had expressed to her that he was tired

of the case “dragging out.”              She further testified that he was

frustrated    by    “being   in   limbo.”         Although      Jack   expressed    a

desire to return to his mother, he also wanted permanence and
                                 -10-
stability.   Moreover, the Juvenile Code does not require that

termination of parental rights lead to adoption in order for it

to be in the child’s best interest.       See In re M.M., 200 N.C.

App. 248, 258, 684 S.E.2d 463, 470 (2009) (stating there’s no

requirement within N.C.G.S. § 7B-1110 that termination lead to

adoption), disc. review denied, 364 N.C. 241, 698 S.E.2d 401

(2010).

    Here, the trial court properly considered the section 7B-

1110(a) factors and made written findings as required.             The

trial court did not abuse its discretion in determining that

termination of respondent’s parental rights was in Jack’s best

interest.    Accordingly,   we   affirm   the   trial   court’s   order

terminating respondent’s parental rights.

    Affirmed.

    Judges CALABRIA and STEELMAN concur.

    Report per Rule 30(e).